 Case 19-16405        Doc 15      Filed 07/23/19 Entered 07/23/19 16:29:26                Desc Main
                                     Document Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                            )   In Proceedings
                                                  )   Under Chapter 7
Tiana Woodard                                     )
Debtor(s).                                        )   Case No.19-16405
                                                  )   Honorable Judge Lashonda A. Hunt

                                        NOTICE OF MOTION

To: David M Siegel , David M. Siegel & Associates , 790 Chaddick Drive , Wheeling, IL 60090,
davidsiegelbk@gmail.com via electronic notification;

David P Leibowitz, ESQ , 53 West Jackson Boulevard , Suite 1115 , Chicago, IL 60604, via electronic
notification;

Patrick S Layng , 219 S Dearborn St , Room 873, Chicago, IL 60604, via electronic notification;

Tiana Woodard Debtor, 435 E. 45th Place , Apt. 1 , Chicago, IL 60653 via US Mail.

       Please take notice that on August 07, 2019 at 10:30 A.M., or as soon thereafter as counsel may be
heard, I shall appear before the Honorable Lashonda A. Hunt, at Courtroom 719, 219 South Dearborn,
Chicago, Illinois 60604, or before any other Bankruptcy Judge who may be presiding in said Judge's
place, and shall present to the Court the attached motion at which time you may appear if you so choose.

                                                              /s/ Jennifer Rinn
 Case 19-16405         Doc 15      Filed 07/23/19 Entered 07/23/19 16:29:26                Desc Main
                                      Document Page 2 of 4


                                    CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Electronic Court Notification or by depositing the same postage prepaid, in
the U.S. Mail on July 23, 2019.

                                                               Respectfully submitted,
                                                               Rinn Richman Law

                                                               /s/ Jennifer Rinn
                                                               Jennifer Rinn
 Case 19-16405             Doc 15      Filed 07/23/19 Entered 07/23/19 16:29:26                  Desc Main
                                          Document Page 3 of 4


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                )    In Proceedings
                                                      )    Under Chapter 7
Tiana Woodard                                         )
Debtor(s).                                            )    Case No.19-16405
                                                      )
                                                      )    Honorable Judge Lashonda A. Hunt

                                      MOTION FOR RELIEF FROM STAY
       NOW COMES Exeter Finance, LLC, by and through its undersigned attorney, and as for its
Motion for Relief from Stay, states as follows:
  1.     Exeter Finance, LLC is a creditor of the Debtor and is seeking relief pursuant to 11 U.S.C. § 362.

  2.     On April 16, 2018, Debtor Tiana Woodard executed a Motor Vehicle Retail Installment Sales
         Contract for an interest in one, 2016 CHEVROLET Cruze Limited Sedan 4D LT, VIN

         1G1PE5SB5G7149171 ("Contract"). A true and correct copy of the Contract is attached hereto
         as Exhibit "A".

  3.     Exeter Finance, LLC has a properly perfected interest in the Collateral, and said lien was noted
         upon the Certificate of Title in connection with the aforesaid motor vehicle. A true and correct

         copy of the Certificate of Title is attached hereto as Exhibit "B".
  4.     On June 07, 2019, the Debtor filed a voluntary petition under Chapter 7 of Title 11 of the United

         States Bankruptcy Code.

  5.     As of June 27, 2019, the total debt owed to Exeter Finance, LLC was $17,098.37. Movant alleges
         the value of said motor vehicle is approximately $11,850.00 pursuant to a N.A.D.A. Valuation

         attached hereto as Exhibit "C".

  6.     On May 08, 2019, Movant repossessed the collateral prior to bankruptcy and the Debtor has
         made no demand for return of the collateral.

  7.     Exeter Finance, LLC believes there is little to no equity in the property and that it is of zero value

         and benefit to the estate.
 Case 19-16405          Doc 15      Filed 07/23/19 Entered 07/23/19 16:29:26                  Desc Main
                                       Document Page 4 of 4



  8.    Exeter Finance, LLC's collateral is a rapidly depreciating asset.
  9.    Movant's collateral is rapidly depreciating, and therefore should be allowed to immediately enforce

        and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,

        notwithstanding Federal Bankruptcy Rule 400l(a)(3).

       WHEREFORE, Exeter Finance, LLC prays this Honorable Court for the entry of an order
modifying the automatic stay pursuant to 11 U.S.C. § 362 so as to allow Exeter Finance, LLC to retain

possession of one 2016 CHEVROLET Cruze Limited Sedan 4D LT, VIN 1G1PE5SB5G7149171, and to

enforce its rights against the security in accordance with the agreement and/or applicable state laws and to
find that Federal Rule 400l(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and thus Exeter

Finance, LLC may immediately enforce and implement the Order Modifying the Automatic Stay and for

such other and further relief as the Court may deem just and proper.
                                                                  Respectfully submitted,

                                                                  /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
